Title: To James Madison from James Monroe, 6 September 1803
From: Monroe, James
To: Madison, James


Dear Sir
London Sepr. 6. 1803.
You will receive within copies of Mr. Livingstons letter & my reply. I have made the correspondence with Mr. Marbois a publick document as it ought to be; but I prefer enclosing these in a private letter, leaving it to you to consider them as the one or other, as you find best. My publick letter will admit of either disposition. My motive for so doing is that of delicacy to Mr. L. You will see by Mr. Marbois’s letter to me that he has understood Mr. Livingston very differently, from what the latter expresses in his letter to me, on the subject of it. On that account as from a desire to place in the department (if to be avoided) no evidence of disagreement with him on any point, I have taken that course. Mr. Baring informed me when here that had Mr. L. given him reason to think that he was averse to the measure, he might have prevented the application to us, but that he understood him as Mr. Marbois did. By the manner of his letter it appeared to be written as if he intended it to be a publick document, & a ground of crimination in me. In that view I thought it proper to go further back into the transaction than he did, with a view, that my answer might accompany his letter. I have done much, or rather borne much to avoid any discussion with him, and that sentiment still exists in a certain degree. I have written much to convey all the facts which you ought to know relative to transactions at Paris &ca, wh. letters I hope you have or will receive. What the extent of his communication with Mr. K. here was I know not. I have supposed it was very confidential; indeed it has been hinted to me that the federalists have an eye to him, in case they cannot succeed themselves. I have heard that he wrote K. that the communications wh. he recd. from him during the negotiation, were of great service in promoting the result. What they were I know not, but well know that they were of no use, as I think the facts in yr. possession sufficiently prove. Some circumstances give cause to infer that his letters to K. were less confidential. I never saw them nor the replies, but well know that such a correspondence took place. On acct. of his age, his connections who have been republican & the magnanimity of a generous conduct towards him, I have wished him under all the circumstances of the case, to be treated with the greatest delicacy, that a respect for principle and the character of the transaction wod. permit. I have written to no one nor shall on certain points, that the whole affr. may be in the hands of the admn., who will see the course things take, have time to reflect calmly on what ought to be done, & act accordingly. But I think if any thing is done or documents communicated it ought to be by the govt. Perhaps in that view some sentiment of this kind may be proper, “the friendly manner in wh. the mission was recd., the promptitude with wh. the negotiation was commenc’d & concluded are proofs of the friendly disposition of the first consul, and of the just estimation in wh. the ustates are held by the govt. of France. The harmonious co-operation of our ministers in the great object merit approbation &ca, and to enable you to have a just view of the transaction I have caused copies of all the papers relating to the subject, wh. have taken place, since my communication to you at the last session, of the state of our foreign relations, to be laid before you.” If the state of things, especially his conduct as manifested in America does not preclude a sentiment of approbation, the expression of it in that mode wod. justify laying all the papers before the Senate, to him & his friends. There is some delicacy in laying all the documents before the Congress or perhaps any of them in reference to France, some indeed can not well be laid before the senate; in this class it is doubtful whether our second joint letter ought not to be consider’d. If any statment is ever made by the Executive it must be at this session; because afterwards it wod. appear to be in vindication or on compulsion. It wod. look like an attack on a party or individuals: whereas now it wod. be an official act, & in the spirit of our govt. to give information to the reps. of the people. However I submit these ideas only for consideration as all that I have said on this subject has been. I am forc’d to send this in haste as I understand the letter bag of the ship in wh. it is to be sent will be taken off immediately. I will write you again by Mr. Law who I understand sails in the monticello in a few days. Very sincerely I am yr. friend & servt
Jas. Monroe
 

   
   RC (DLC: Rives Collection, Madison Papers). Docketed by JM. Enclosures not found, but see n. 1.



   
   For Livingston’s letter to Monroe, 30 July 1803, and Monroe’s to Livingston, 20 Aug. 1803, see Monroe to JM, 31 Aug. 1803, and nn. 3 and 4.



   
   For this exchange of letters, see Monroe to JM, 31 Aug. 1803, and n. 1.



   
   Rufus King.



   
   Monroe no doubt meant their third joint letter to JM, that of 7 June 1803.


